                             **NOT FOR PRINTED PUBLICATION**


                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

ANTWANE JENKINS                                   §

VS.                                               §            CIVIL ACTION NO. 9:20-CV-238

GEORGIANA NCHOTEBAH, ET AL.                       §

                            ORDER ACCEPTING THE MAGISTRATE
                          JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Antwane Jenkins, a prisoner currently confined at the Beto Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Georgiana Nchotebah

and Christopher Rodgers.

           The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends denying plaintiff’s motion for default judgment.

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.
                                           ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct, and the

report of the Magistrate Judge (docket entry #17) is ACCEPTED. Plaintiff’s motion for default

judgment (docket entry #16) is DENIED.



      So Ordered and Signed
      Jul 6, 2021




                                              2
